In a negligence claim to recover damages for personal injuries, the claimant appeals from an order of the Court of Claims (Lengyel, J.), dated February 19, 1985, which granted the defendant’s motion to dismiss the claim on the ground that the court did not have subject matter jurisdiction.
Order affirmed, without costs or disbursements.
In this case, the claimant asserts that the amount awarded to him by the Workers’ Compensation Board for his injuries is inadequate. However, the claimant incorrectly brought this action in the Court of Claims. Pursuant to Court of Claims Act § 8, the State’s waiver of immunity from liability does not affect any provision of the Workers’ Compensation Law, and pursuant to Workers’ Compensation Law § 23, the adequacy or inadequacy of the award is subject to review on direct appeal from the decision of the Workers’ Compensation Board to the Appellate Division, Third Department. Hence, because the State has not waived its immunity for claims such as the one at bar, the Court of Claims correctly granted the defendant’s motion to dismiss on the ground that it lacked subject matter jurisdiction. Lazer, J. P., Brown, Rubin and Fiber, JJ., concur.